Title: To John Adams from Timothy Pickering, 27 October 1798
From: Pickering, Timothy
To: Adams, John




Sir,
Navy Department Trenton Oct. 27. 1798.

I have the honor to inclose a list of officers for the ship George Washington, fitting for sea at Providence. If the persons named and recommended meet your approbation, it will be desirable that the commissions & warrants signed by you should be returned immediately, as Captain Talbot has made such dispatch in improving and equipping the ship that he expects to have her ready for sea by the 10th of November.—I also take the liberty to subjoin to the list the offices to fill which no persons have yet been recommended; that seeing they are only of the lower grades, you may if you think proper sign the necessary warrants in which the names which shall be recommended by Captain Talbot may be inserted as soon as they come to hand: the additional warrants are for that purpose inclosed.
I am, sir, with great respect / Your most obt. servant

Timothy Pickering